                                                                                        FILED
                                                                               2019 May-15 PM 01:38
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

JAMES C. SPENCER,                          )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 6:18-cv-01970-LSC-HNJ
                                           )
MARLAH MARDIS, et al.,                     )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on April 9, 2019, recommending the

defendants Marlah Mardis, M.D., and Wexford Health Sources, Inc.’s motion for

summary judgment be granted and this action be dismissed. (Doc. 10). Although

the magistrate judge advised the plaintiff of his right to file specific written

objections within fourteen (14) days, no objections have been received by the court

and the time to file objections has expired.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED.                   The court

EXPRESSLY FINDS that no genuine issues of material fact remain and the

defendants are entitled to judgment as a matter of law. Accordingly, defendants

Marlah Mardis, M.D., and Wexford Health Sources, Inc.’s motion for summary
judgment (doc. 7) is due to be granted and those claims are due to be dismissed

with prejudice.

      The plaintiff’s Eighth Amendment claim against Nurse Dubose is due to be

dismissed without prejudice.

      The plaintiff’s state law claims are due to be remanded to the state court

from which they were removed.

      A Final Judgment will be entered.

      DONE and ORDERED on May 15, 2019.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                           160704




                                          2
